Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claims 21-35, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of "...only after the transfer of the semiconductor chips of a first to a penultimate type of semiconductor chips and before the semiconductor chips of the respective next type of semiconductor chips are transferred, one of each type of platform is produced...", in combination with the other limitations.
Re claims 36-38, there is no teaching, suggestion, or motivation from the prior art of record, nor does the prior art of record otherwise make obvious the limitations of "...a planarization layer terminating flush with light exit sides of the semiconductor chips furthest away from the mounting plane, wherein at least one electrical line is arranged on the planarization layer...", in combination with the other limitations.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLY K REIDA/               Examiner, Art Unit 2816      

/ZANDRA V SMITH/               Supervisory Patent Examiner, Art Unit 2816